IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0883
                               Filed March 8, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CORY GREGERSEN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Guthrie County, Glenn E. Pille

(plea) and Paul R. Huscher (sentencing), Judges.



      Cory Gregersen appeals the judgment and sentence entered after

pleading guilty to intimidation with a dangerous weapon. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Melinda J. Nye, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Tyler J. Buller, Assistant Attorney

General, for appellee.



      Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                          2


DOYLE, Judge.

       Cory Gregersen appeals the judgment and sentence entered after

pleading guilty to intimidation with a dangerous weapon. He contends his trial

counsel was ineffective in allowing him to plead guilty without a factual basis. He

also alleges the trial court failed to specify its reasons for imposing the sentence.

       I. Background Facts and Proceedings.

       On September 20, 2015, Gregersen told his wife he wanted to kill himself,

walked to the bedroom, and placed a shotgun with a broken stock in his mouth.

While his wife was outside of the room, Gregersen fired the shotgun at the floor.

His wife screamed and when she came running into the room, Gregersen said,

“Scared you, didn’t I?”    She responded, “Yes, I am afraid now,” and asked

Gregersen to stop.

       Gregersen’s wife called her father, who told her to leave the house. When

Gregersen asked why she called her father, his wife stated, “Because I am

scared.” While she was outside the house waiting for her father to pick her up,

Gregersen fired another shot from inside. Gregersen’s wife ran to the end of the

driveway because she did not know in which direction Gregersen was firing.

       The State charged Gregersen with intimidation with a dangerous weapon,

in violation of Iowa Code section 708.6 (2015), as a class “C” felony.          After

reaching a plea agreement with the State, Gregersen pled guilty to intimidation

with a dangerous weapon, in violation of section 708.6, as a class “D” felony.

The prosecutor agreed to recommend the minimum fine and a suspended prison

sentence.   After a plea hearing, the court accepted Gregersen’s guilty plea.

Following a sentencing hearing, it sentenced Gregersen to an indeterminate term
                                         3


of no more than five years in prison. The court then suspended the sentence

and placed Gregersen on probation for five years. The court also imposed the

minimum fine and statutory surcharge. Gregersen appeals.

       II. Ineffective Assistance of Counsel.

       Gregersen contends his trial counsel provided ineffective assistance by

allowing him to plead guilty without a factual basis for the class “D” felony charge

of intimidation with a dangerous weapon. A person commits the class “D” felony

of intimidation with a dangerous weapon if the person “shoots . . . a dangerous

weapon . . . in a building . . . occupied by another person . . . , and thereby

places the occupant[] . . . in reasonable apprehension of serious injury . . . .”

Iowa Code § 708.6.      Gregersen specifically claims there is no factual basis

showing he placed another in fear of serious injury when he fired the gun while

the house was occupied.

       We review ineffective-assistance-of-counsel claims de novo. See State v.

Clay, 824 N.W.2d 488, 494 (Iowa 2012). Ineffective assistance occurs when

counsel fails to perform in an objectively reasonable manner under prevailing

professional standards, and that failure prejudices the defendant.       See id. at

494–95.    Although we ordinarily preserve ineffective-assistance claims for

postconviction-relief proceedings, we will resolve them on direct appeal when the

record is adequate. See id. at 494.

       Before accepting a guilty plea, the district court must first determine the

plea has a factual basis, and that factual basis must be disclosed in the record.

See State v. Finney, 834 N.W.2d 46, 61 (Iowa 2013); see also Iowa R. Crim. P.

2.8(2)(b). If counsel allows a defendant to plead guilty without a factual basis for
                                            4


the charge, counsel has failed to perform an essential duty, and the prejudice this

failure causes the defendant is inherent. State v. Gines, 844 N.W.2d 437, 441

(Iowa 2014). In determining whether a factual basis exists, “we consider the

entire record before the district court at the guilty plea hearing, including any

statements made by the defendant, facts related by the prosecutor, [and] the

minutes of testimony . . . . ”1 State v. Schminkey, 597 N.W.2d 785, 788 (Iowa

1999).

         Resolution of Gregersen’s ineffective-assistance claim hinges on whether

the record shows a factual basis for finding he placed his wife in reasonable

apprehension of serious injury when he fired the shotgun inside the home while it

was occupied by his wife. If the record shows a factual basis for the finding,

Gregersen’s counsel was not ineffective in allowing him to plead guilty. If the

record does not disclose a factual basis, Gregersen succeeds on his ineffective-

assistance claim.

         During the plea hearing, the court accurately stated the elements of the

class “D” felony charge of intimidation with a dangerous weapon. The court then

asked Gregersen to state in his own words what he had done to commit the

offense, and the following exchange occurred:

               THE DEFENDANT: I intentionally shot a firearm in a building
         occupied by another person in a place with—and caused them fear.

1
  Although Schminkey also lists presentence investigation (PSI) reports as materials
from which a factual basis for a guilty plea may be determined, we note that this is only
true if the PSI report is part of the “record before the district court at the guilty plea
hearing.” 597 N.W.2d at 788; see also State v. Fluhr, 287 N.W.2d 857, 869 (Iowa 1980)
(noting our rules “preclude[] the use of presentence reports in determining whether a
factual basis exists unless the report should be available at the time of the plea
hearing”), overruled on other grounds by State v. Kirchoff, 452 N.W.2d 801, 802 (Iowa
1990). Because a PSI report was not available at the time of the guilty plea hearing, we
will not consider it in determining a factual basis for Gregersen’s guilty plea.
                                        5


              ....
              THE COURT: You shot it while you were in the building?
              THE DEFENDANT: Yes, I did, Your Honor.
              THE COURT: At that time there was another person in the
       building?
              THE DEFENDANT: Yes, there was, Your Honor.
              THE COURT: More than one person or just one?
              THE DEFENDANT: Just one.
              THE COURT: And you agree as the law requires that that
       action placed the other person in reasonable apprehension or fear
       of a serious injury?
              THE DEFENDANT: Yes, Your Honor.

       Gregersen argues no factual basis supports his plea because the act of

firing a weapon inside an occupied structure did not coexist with the act of

placing another in fear of serious injury. Gregersen admits that he discharged

the shotgun while his wife was inside the house. However, he argues the fact

that she ran into the bedroom when she heard him fire the shot shows the act did

not place her in fear of serious injury; rather, he claims it shows she was only in

apprehension that he had shot himself. Gregersen also admits that his wife was

in fear of serious injury when he fired the second shot, but argues that at that

time, his wife was outside the house.

       The record adequately establishes a factual basis for Gregersen’s guilty

plea. The minutes of testimony state that Gregersen’s wife called her father

because Gregersen’s act of firing his shotgun while she was inside the house

scared her. Based on her father’s advice to leave the home, it is reasonable to

infer that the act put Gregersen’s wife in fear for her own safety, rather than

solely for Gregersen’s safety. Because a factual basis exists for Gregersen’s

guilty plea, we affirm.
                                          6


       III. Sentence.

       Gregersen also challenges his sentence, claiming the sentencing court

failed to adequately state on the record its reasons for imposing the sentence.

We review sentencing decisions for the correction of errors at law. See State v.

Valin, 724 N.W.2d 440, 444 (Iowa 2006). Because the sentence imposed is

within the statutory limits, we will only reverse if the court abused its discretion

in imposing the sentence. See id. An abuse of discretion occurs when the

sentence imposed is unreasonable or based on untenable grounds. See id. at

445.

       Iowa Rule of Criminal Procedure 2.23(3)(d) requires that the court “state

on the record its reason for selecting the particular sentence.” This statement is

necessary to afford the reviewing court the ability to assess whether the court

abused its discretion in selecting a particular sentence. See State v. Thacker,

862 N.W.2d 402, 407 (Iowa 2015). Although boilerplate language is insufficient if

it does not show why a particular sentence was imposed in a particular case, the

statement need not be detailed to comply with rule 2.23(3)(d) requirements. See

id. at 408. “[T]erse reasoning can be adequate” if “the statement in the context of

the record demonstrates what motivated the district court to enter a particular

sentence.” Id.

       The district court stated the following in orally2 pronouncing sentence at

the sentencing hearing:



2
  The requirements of rule 2.23(3)(d) may be satisfied either “by orally stating the
reasons on the record or placing the reasons in the written sentencing order.” State v.
Thompson, 856 N.W.2d 915, 919 (Iowa 2014). To the extent that Gregersen is arguing
                                          7


              The court has reviewed the [PSI] report and
      recommendations of the writer of that report. It appears, Mr.
      Gregersen, your brushes with the law, your criminal history, date
      back at least sixteen years. It appears that your first contact was
      as a juvenile when you were sixteen years old with possession of
      drug paraphernalia. You were convicted of a number of . . . prior to
      this offense . . . , including interference with official acts, [and] three
      prior convictions for operating while intoxicated.
              While it does appear to the court that you should be given
      the opportunity to pursue treatment and counseling and that
      imprisonment at this time is probably not beneficial either to you or
      to the community, the court does not find, based upon the
      circumstances of this case, that deferring a judgment in this matter
      would be appropriate.
              Accordingly, it is the order of the court that [Gregersen] is
      sentenced to serve a term of imprisonment not to exceed five
      years. The Iowa Medical and Classification Center at Oakdale,
      Iowa, is designated as the reception center, to which [Gregersen]
      shall be delivered by the Guthrie County Sheriff.
              That sentence is suspended and [Gregersen] is placed on
      probation under the supervision of the Fifth Judicial District
      Department of Correctional Services for a period of five years. That
      probation may include the requirement that [Gregersen] wear a
      SCRAM bracelet.
              Mr. Gregersen, that is a long period of probation. It is the
      court’s expectation that if you are successful in your treatment,
      rehabilitation, that your probation officer will request an early
      termination of that probation.

      The sentencing court provided ample reasons for its sentencing decision

to allow for our review.     In determining whether it abused its discretion in

sentencing Gregersen, we consider the societal goals of sentencing criminal

offenders: the rehabilitation of the offender and the protection of the community

from further offenses. See Valin, 724 N.W.2d at 445. We “weigh all pertinent

matters,” including the nature of the offense, the attending circumstances, and

the defendant’s age, character, and propensities or chances for reform. State v.

Johnson, 476 N.W.2d 330, 335 (Iowa 1991).

the sentencing court’s statement of reasons for imposing the sentence are deficient
because they were not provided in writing, we reject his claim.
                                         8


       Here, the sentencing court noted Gregersen’s prior convictions, the nature

of his convictions, and his need for treatment and counseling, and the facts and

circumstances of the crime for which he was being sentenced. The court found

imprisonment would not be beneficial to society or Gregersen but determined a

deferred sentence would also not be appropriate.       In reviewing the reasons

stated by the court for imposing the sentence, we conclude the sentencing court

acted within its discretion. Accordingly, we affirm.

       AFFIRMED.